Exhibit 10.1
Consulting Agreement between Hibbett Sporting Goods, Inc. and Scott R. Humphrey


THIS CONSULTING AGREEMENT (“Agreement”) is made as of September 29, 2019, by and
among Hibbett Sporting Goods, Inc. (the “Company”), and Scott Humphrey
(“Consultant”).


WHEREAS, Consultant possesses certain valuable knowledge, professional skills
and expertise, and the Company desires to have the benefit of Consultant’s
service as a consultant to the Company and its affiliates; and


WHEREAS, Company is the wholly-owned operating subsidiary of Hibbett Sports,
Inc., a Delaware corporation publicly traded on the Nasdaq Exchange (the
“Parent”); and


WHEREAS, it is the desire of the Company and Consultant to have Consultant serve
as an independent contractor in an outside consulting capacity to the Company
and to the Parent beginning on the date hereof.


NOW, THEREFORE, in consideration of the mutual promises herein contained, and of
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties, intending legally to be bound, agree as
follows:


Section 1.    Services; Term.


(a)  The parties agree that Consultant shall serve as an independent contractor
in an outside consulting capacity to the Company for a period beginning on the
“Appointment Date” (as defined herein) and continuing until January 31, 2020
(the “Term”). During the Term, Consultant will serve in the role of Interim
Chief Financial Officer of the Company and the Parent, with the duties and
authority of the position as reflected in Schedule A hereto, and shall perform
such other services as are reasonably requested of him by the Board of Directors
of the Parent (the “Board”). Consultant agrees to report directly to the Chief
Executive Officer and, as requested, to the Board. “Appointment Date” shall mean
the date on which the Board appoints Consultant to serve in the role of Interim
Chief Financial Officer of the Company and the Parent.


(b)  The parties’ expectation is that Consultant would drive to Birmingham
Monday mornings and leave around 2:00 on Thursdays, working from home on Fridays
and weekends.  Notwithstanding the foregoing, Consultant agrees that he will
work on-site at the Company’s headquarters outside the above-referenced days as
reasonably requested by Company.


(c)  At the request of the Company, the Term will be extended for up to two (2)
consecutive thirty (30) day periods ending on March 31, 2020.


Section 2.    Compensation.


(a)  As compensation for the services to be rendered by Consultant in accordance
with Section 1(a), Company will compensate Vaco Birmingham, LLC as reflected in
Schedule B hereto.



--------------------------------------------------------------------------------

(b)  Consultant shall receive $300 per week travel allowance to cover
transportation expenses from his home to the office and vice versa, whether
rental car, gas, mileage, etc. Company will arrange for and provide, at
Company’s choice, hotel or furnished apartment accommodations for Consultant
during the Term.


Section 3.    Termination.  During the Term or any extension thereof, either
party may terminate Consultant’s consulting services under this Agreement for
any reason or no reason at all by providing thirty (30) days written notice to
the other party. Notwithstanding the foregoing, the Company or Parent may
terminate this Agreement for Cause at any time. As used in this Agreement,
“Cause” shall mean (i) an intentional act of fraud, embezzlement, theft or any
other material violation of law that occurs during or in the course of
Consultant’s engagement; (ii) intentional damage to company’s assets; (iii)
intentional disclosure of Confidential Information contrary to Company’s
policies; (iv) breach of Consultant’s obligations under this Agreement; (vi)
material breach of any of the Company’s policies; (vii) failure or inability to
substantially perform Consultant’s duties for the Company (other than as a
result of incapacity due to physical or mental illness); or (viii) conduct by
you that is demonstrably and materially injurious to the Company or the Parent,
monetarily or otherwise.


Section 4.    Consultant as Independent Contractor.  The Company, the Parent and
Consultant agree that Consultant shall furnish services as an independent
contractor and not as an employee of the Company or Parent. Except as
specifically provided for in this Agreement or another writing signed by the
Chief Executive Officer, Consultant has no power or authority to act for,
represent, or bind the Company or the Parent in any manner, including but not
limited to, entering into contracts or agreements.


Section 5.    Confidentiality; Non-Solicitation.


(a)  During the Term of this Agreement and all times thereafter, Consultant
shall not disclose, communicate or divulge to any third party, or use, or permit
others to use, any Confidential Information of the Company of the Parent. For
purposes of this Agreement, “Confidential Information” shall mean all
information disclosed to Consultant, or known to Consultant as a consequence of
or through Consultant’s engagement with the Company or the Parent, where such
information is not generally known by the public or was regarded or treated as
proprietary by the Company or the Parent, such information shall include, but
shall not be limited to, information concerning the trade secrets, business
operations, business records, financial information, marketing plans, marketing
efforts, employee information, vendor lists, customer services, or other
customer information of the Company, the Parent and their affiliates.


(b)  Consultant shall not, directly or indirectly, during the term of this
Agreement and for one (1) year after termination of this Agreement, actively
solicit for employment any person who is employed by Company or Parent at the
time of such solicitation.


(c)  At the termination of Consultant’s engagement hereunder or at any other
time the Company may request, Consultant shall promptly deliver to the Company
all property of the Company or Parent, including but not limited to,
Confidential Information.



--------------------------------------------------------------------------------



Section 6.    Remedies.  Consultant acknowledges that the Company shall be
entitled to recover from Consultant all costs and expenses, including but not
limited to, reasonable attorney’s fees and court costs incurred by Company as a
result of or arising out of any breach or threatened breach under or pursuant to
this Agreement, and such other rights and remedies as Company may have at law or
in equity.


Section 7.    Invalid Provisions.  The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect. Any provision in this Agreement which is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be valid and enforceable to the
fullest extent permitted by law without invalidating or affecting the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.


Section 8.    Assignment.  This Agreement is personal and Consultant shall not
have the right to transfer or assign any or all of his rights or interest
hereunder.


Section 9.    Binding Effect.  This Agreement shall be binding upon and inure to
the benefit of Consultant (and his personal representative), the Company, the
Parent and any successor organization or organizations which shall succeed to
substantially all of the business and property of the Company or the Parent,
whether by means of merger, consolidation, acquisition of all or substantially
all of the assets of the Company or the Parent or otherwise, including by
operation of law.


Section 10.    Governing Law.  This Agreement and the rights and liabilities of
the parties to the Agreement will be construed, interpreted and governed in
accordance with the laws of the State of Alabama, without regard to principles
of conflicts of laws, and any dispute arising out of this relationship or this
Agreement shall be resolved in the courts of Jefferson County, Alabama, or the
Northern District of Alabama.


Section 11.    Facsimile.  A signature on a copy of this Agreement received by
either party by facsimile or email is binding upon the signing party as an
original. Both parties agree that a photocopy of such facsimile or email may
also be treated by the parties as a duplicate original.


Section 12.    Entire Agreement.  This Agreement represents the entire
understanding of the parties concerning the subject matter hereof and supersedes
all prior communication and agreements, whether oral or written, between the
parties relating thereto.


Section 13.    Captions.  The captions used in this Agreement are intended for
descriptive and reference purposes only and are not intended to affect the
meaning of any Section hereunder.




[Signature on next page]



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
written above.


HIBBETT
 
CONSULTANT
Hibbett Sporting Goods, Inc.
 
/s/ Scott R. Humphrey
By:
/s/ David Benck
 
Scott Humphrey
Name:
David Benck
   
Title:
Vice President, Corporate Counsel
   










--------------------------------------------------------------------------------



Schedule A


Duties and Authority


The Consultant shall serve as the interim Chief Financial Officer of Hibbett
Sports, Inc. and Hibbett Sporting Goods, Inc. and, as requested, their
affiliates and subsidiaries and shall have general supervision, direction and
control of the financial affairs of the Company and Parent and shall perform
such other duties and exercise such other powers which are or from time to time
may be delegated to him by the Board of Directors or the Bylaws, all in
accordance with basic policies as established by and subject to the oversight of
the Board of Directors.


Consultant is responsible for all aspects of financial and fiscal management and
reporting, and shall provide leadership and coordination of the internal
control, accounting, compliance, and budgeting efforts of Parent and the Company


In addition, Consultant will have the following reporting and compliance duties
and responsibilities as “principal financial officer” and “principal accounting
officer” under the Securities Exchange Act of 1934 (Exchange Act) and applicable
rules of the Securities and Exchange Commission (SEC), to the extent applicable
or arising during the Term:


•together with the CEO, establish and maintain (i) disclosure controls and
procedures designed to ensure that material information relating to the Parent
is made known to the CEO and Consultant (disclosure controls) and (ii) internal
control over financial reporting that is designed to provide reasonable
assurance regarding the reliability of financial reporting and the preparation
of GAAP financial statements (ICFR);


•make required evaluations and disclosures in the Parent’s SEC filings relating
to the effectiveness of, and changes in, disclosure controls and ICFR;


• disclose to the Parent’s independent auditors and the audit committee of the
board of directors (a) all ICFR significant deficiencies and material
weaknesses, and (b) any fraud, whether or not material, that involves management
or other employees who have a significant role in the company’s ICFR;


•review the Parent’s annual and quarterly reports prior to filing with the SEC
to determine, based on Consultant’s knowledge, that (a) the report does not
contain any untrue statement of a material fact or omit to state a material fact
necessary to make the statement made, in light of the circumstances under which
such statements were made, not misleading, and (b) the financial statements and
other financial information included in the report fairly present in all
material respects the financial condition, results of operations and cash flows
of the Parent;


•provide required certifications for filing with the SEC as exhibits to the
Parent’s annual and quarterly reports with respect to each of the duties
described above;


• sign the Parent’s annual and quarterly reports filed with the SEC as principal
financial officer and, where applicable, principal accounting officer of the
Parent; and



--------------------------------------------------------------------------------

• file required reports on Form 3, 4 and 5 under Section 16 of the Exchange Act.


In addition, Consultant may be asked to review the Parent’s current reports on
Form 8-K prior to filing with the SEC.



--------------------------------------------------------------------------------



Schedule B


Addendum to Vaco Client Services Agreement



--------------------------------------------------------------------------------



[image00001.jpg]



--------------------------------------------------------------------------------



[image1.jpg]
END OF EXHIBIT 10.1